Citation Nr: 1144117	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to April 1978.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  

The Board remanded the case in February 2009 and again in April 2011 for further development.  

The issue of entitlement to a TDIU has not been certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As discussed in the remand below, the evidence suggests that the Veteran may be unemployed due to symptoms of his service-connected headaches; thus, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's rating claims on appeal, it is listed on the first page of this decision.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's migraine headaches are manifested by symptoms productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for migraine headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  
VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided in June 2004 and February 2009.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claim for a higher disability rating.  

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in an August 2011 supplemental statement of the case.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment, and records of medical treatment received from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected headaches for compensation purposes addressing the rating claims.  Findings from the May 2007 examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, regarding the claims decided below, the Board observes that although the Veteran has indicated that the headaches worsened over time, he has not reported that they have worsened since the most recent VA examination in connection with the appeal.  As such, a remand is not required solely due to the passage of time since the July 2007 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In April 2011 the Board remanded the case for further development to include affording the Veteran a VA examination of his migraine headaches to determine the nature, extent, frequency and severity of the Veteran's service-connected migraine headaches.  Review of the claims file reflects that the Veteran failed to report for the scheduled examination.  

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  As decided below, the Board determines that an examination is not necessary in this case to establish a favorable decision with respect to entitlement to the benefit sought by the Veteran.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

In several statements and in written argument submitted on his behalf by The American Legion, the Veteran maintains that his headaches warrant a 50 percent schedular rating under Diagnostic Code 8100.  For the reasons set forth below, the Board agrees.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In appeals of a claim for an increased disability rating, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). 

The Veteran's statements and testimony describing the symptoms of his service-connected disability are competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The RO has assigned the Veteran's migraine headaches a 30 percent disability rating.  The RO has assigned these ratings pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2011).  Under that Diagnostic Code, migraine headaches are rated as 50 percent disabling if there is very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  They will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months.  A disability rating of 50 percent is the maximum disability rating assignable under Diagnostic Code 8100.  

A February 2005 VA clinic visit record shows that the Veteran described his headaches as lasting all day that were incapacitating, resulting in little sleep and being unable to do much during the day.  The treating physician noted that the Veteran's headaches resulted in severe, incapacitating headaches that occurred without schedule or specific provocation, and were associated with vomiting.  The physician further stated that the headaches interrupted the Veteran's ability to carry on a normal life or work, because at any time he may be incapacitated and in pain for one to two days.  Further, the physician opined that this pattern continued to be a weekly and at times twice weekly or more pattern of the Veteran's life.  

The May 2007 VA examination report shows that the Veteran complained of migraine headaches involving both sides of his head.  He rated the pain to be at a level of 5 on a scale of 10, occurring about once a week and lasting for about 24 hours.  The pain was a throbbing discomfort associated with fatigue but no focal weakness.  He reported having flare-ups about twice a month when the headaches last for about three to four days, which were associated with nausea and occasional vomiting.  He stated that during flare-ups he had to lie down in a dark silent room and take medication.  There were no precipitating or alleviating factors other than treatment described above.  He reported that the migraines were incapacitating for several hours, at which time he has to lie down.  On examination, there were no deficits or abnormal neurological findings.  The diagnosis was recurrent migraine headaches.

As reflected in a statement received in June 2010 (dated May 2010), the Veteran has reported that his migraine headaches were very hard to live with and were very sickening, sometimes lasting up to four to five days at a time.  He indicated that they involved more than just headaches, with associated symptoms of blacking out.  He reported that the disability left him unable to see or function at the time of one of his spells, which has taken a toll on him and his wife.  In an attached letter received at the same time in June 2010, his wife reported that the Veteran's recurring migraine headaches had altered their family life and for the Veteran, involved light-headedness, dizziness, and blackout periods.  She also reported that the headaches had caused the Veteran to have to stop working at a public job. 

Treatment records are consistent with the findings noted above and corroborate the Veteran's account of headache severity and frequency.  The Board finds that the Veteran is competent to report on his migraine headaches symptoms, and that his statements and reports of symptoms in the course of receiving treatment or examination are very credible and probative of the issue at hand.

The Veteran has provided competent and credible evidence that his migraine headaches are manifested by severe pain, some blurring of vision and nausea.  Although he has reported varying frequencies and severities of migraine headaches, these headaches may fairly be characterized as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Affording the Veteran the benefit of the doubt, the Board finds that the competent evidence of record warrants a 50 percent disability rating for the migraine headaches.  The Board finds that the disability picture is productive of headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Though the chronic headache symptoms have varied to some extent over time, the Board finds that this criteria has generally been met throughout the appeal period, and therefore warrants a 50 percent disability rating for the entire period of the appeal.  38 C.F.R. § 4.124(a), Diagnostic Code 8100; See Hart supra.  

The grant of a 50 percent disability rating for the Veteran's migraine headaches is the maximum rating assignable under the relevant schedular diagnostic criteria of Diagnostic Code 8100, which is the most appropriate code for evaluating the Veteran's service-connected migraine headaches.  See 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, based on the above discussion, the Board finds that the schedular criteria reasonably contemplate the manifestations of the Veteran's disability on appeal decided above.  The Veteran's service-connected disability discussed above is productive of manifestations that are contemplated in the rating criteria.  The rating criteria are adequate to evaluate the migraine headache disability, and thus referral for consideration of extraschedular ratings is not warranted. 


ORDER

A 50 percent rating for migraine headaches is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

As noted above, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, in a February 2005 VA treatment note, his treating physician opined that the Veteran's migraine headaches interrupted the Veteran's ability to carry on a normal life or work, because at any time he may be incapacitated and in pain for one to two days.  Further, the physician opined that this pattern continued to be a weekly and at times twice weekly or more pattern of the Veteran's life.  

Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  Even though the Veteran's sole service-connected disability is now rated as 50 percent disabling, it does not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011).  However, under 38 C.F.R. § 4.16(b) (2011), even if the schedular percentage standards of 38 C.F.R. § 4.16(a) are not met, if there is evidence as to the Veteran not being able to secure and follow a substantially gainful occupation by reason of service-connected disability, then rating boards should submit the issue to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

Further, in the April 2011 remand the Board noted the Veteran was raising an issue of entitlement to service connection for epilepsy.  Further, his representative's September 2011 written argument shows that the Veteran continues to associate his migraine headaches with symptoms of seizures and blackouts, which the Board interprets as a claim of secondary service connection for seizure disorder, which is inextricably intertwined with his TDIU claim.  As such, on remand, the RO must adjudicate this service connection issue.

Finally, the record suggests that the Veteran receives treatment for his headaches.  On remand the RO must associate any pertinent outstanding records with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish service connection for a seizure disorder and to a TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his migraine headaches and seizures.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.

3.  Then afford the Veteran a VA examination to determine the nature and etiology of his claimed seizure disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Thereafter, the examiner must state whether it is at least as likely as not that the Veteran has a seizure disorder that is related to or had its onset in service or was caused or aggravated by his service-connected headache disorder.  

The examiner must also opine as to the impact of the Veteran's headache disorder on his ability to secure and follow a substantially gainful occupation.

All findings and conclusions must be set forth in a legible report.

4.  Adjudicate the Veteran's informal claim of service connection for a seizure disorder.  Thereafter, if appropriate, consider whether to submit a claim for TDIU to the Director, Compensation and Pension Service (Director), for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) (2011), and if so, the AOJ should submit the TDIU claim to the Director.

5.  Then readjudicate the appeal of whether a TDIU is warranted.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


